                      Case 2:21-mc-00201-DM
AO 106 (Rev. 06/09) Application for a Search Warrant            Document 1 Filed 02/02/21 Page 1 of 11


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District
                                                      __________  Districtofof
                                                                             Louisiana
                                                                               __________

             In the Matter of the Search of                           )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)                 )          Case No. 21-mc-201
    (1) One LG cell phone, model LM-Q720TS, IMEI 3547881128210899     )
                                                                      )
  CURRENTLY LOCATED IN ATF NEW ORLEANS GROUP I’S EVIDENCE
        VAULT AT 1 GALLERIA BLVD., METAIRIE, LA 70001
                                                                      )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A.

located in the             Eastern                District of             Louisiana             , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        Title 21, U.S.C., Section 841(a)(1)                         Distribution of a controlled substance
        Title 21, U.S.C., Section 846                               Conspiracy to distribute controlled substances
        Title 18, U.S.C., Section 924                               Possession of a gun in furtherance of drug trafficking

          The application is based on these facts:
        See Attached Affidavit

           ✔ Continued on the attached sheet.
           u
           ✔ Delayed notice of 30 days (give exact ending date if more than 30 days:
           u                                                                                                             ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                              /s/ Matthew Lindberg
                                                                                               Applicant’s signature

                                                                                      Special Agent Matthew Lindberg, ATF
                                                                                               Printed name and title

Sworn to before me and signed in my presence.

Date:        2/2/21
                                                                                                 Judge’s signature

City and state: New Orleans, Louisiana                                       Hon. Karen Wells Roby, Chief U.S. Magistrate Judge
                                                                                               Printed name and title
         Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 2 of 11




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE SEARCH OF:
   (1) One LG cell phone, model LM-
       Q720TS, IMEI 3547881128210899
                                                 Case No. 2-mc-201
CURRENTLY LOCATED IN ATF NEW
ORLEANS GROUP I’S EVIDENCE VAULT
AT 1 GALLERIA BLVD., METAIRIE, LA
70001


                                        AFFIDAVIT


   1. I am a Special Agent (SA) with the United States Department of Justice, Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF). I have been so employed since May 2015. I am

currently assigned to the New Orleans Field Division, New Orleans Group I. I am a law

enforcement officer of the United States within the meaning of Title 18, United States Code,

Section 2510(7). As an ATF Special Agent, I am responsible for conducting investigations of

Federal Firearms Laws, Explosives Laws, and other federal crimes. I am an ATF Firearms

Interstate Nexus Expert, as well as a graduate of the Federal Law Enforcement Training Center

and the ATF National Academy at Glynco, Georgia. Prior to the joining the ATF, I was employed

as a police officer with the Metropolitan Police Department in Washington, D.C. for two years.
          Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 3 of 11




   2. During my tenure with the ATF, I have been involved in various degrees and capacities

with numerous investigations. These investigations involved illegal possession of firearms by

prohibited persons, possession and use of firearms by narcotics traffickers, illegal sale or

possession of machineguns and short-barrel shotguns or rifles, arsons of structures which affect

interstate commerce, manufacturing and dealing of firearms without a license, and manufacturing

and possessing, or using illegal explosive devices. Several of these investigations included

conspiratorial relationships between multiple defendants and generally involved a series or pattern

of criminal activities or multiple criminal schemes. I have also participated in multi-jurisdiction

investigations.

   3. On or about December 6, 2019, the District Court in the Western District of Missouri,

located in Kansas City, Missouri, issued a federal arrest warrant for Yacub WILLIAMS for

violating the terms of his supervised release.

   4. Pursuant to information gathered over the course of an investigation into arresting

WILLIAMS, on June 16, 2020, members of the United States Marshals Fugitive Task Force

conducted surveillance on 209 Ridgeway Drive, Thibodaux, Louisiana, 70301, in an attempt to

locate WILLIAMS and execute the arrest warrant. Thibodaux is in the Eastern District of

Louisiana.

   5. During the surveillance, Deputy US Marshal (DUSM) William Ingraham saw a black male

exit the residence and unlock a white four-door sedan from a distance, apparently using a remote

key fob. The vehicle was a 2015 white Ford Fusion bearing Missouri registration JB0C6X. The

male entered the driver’s seat for a short period of time, appearing to retrieve something from the

vehicle. The male then walked around the right side of the residence to the back yard.



                                                 2
          Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 4 of 11




   6. A few minutes later, the United States Marshals Service (USMS) Task Force team began

approaching the home at 209 Ridgeway Drive in an attempt to contact any occupants and locate

WILLIAMS. As the team approached, Task Force Officer (TFO) King Tao went to the rear of the

structure by walking down the left side (west), while another member walked down the right side

(east) of the structure to the rear. While entering the back yard, TFO Tao immediately encountered

WILLIAMS running from the back-right (north-east) corner of the property.               TFO Tao

immediately recognized a pistol in WILLIAMS’ right hand. TFO Tao gave WILLIAMS verbal

commands to surrender, but WILLIAMS retreated to a nearby shed and barricaded himself with

the pistol behind a detached water heater.

   7. Shortly after WILLIAMS barricaded himself, he frantically uttered and yelled about things

related to the current political climate, including the statement “I can’t breathe.” WILLIAMS

appeared to calm down after a while, and advised the law enforcement officers that if they searched

in the trunk of his car, they would find body armor, narcotics, and a firearm. DUSM Ingraham

noted that WILLIAMS referred to the firearm using common slang terms like “heat” and “fire.”

   8. The standoff continued for several hours before WILLIAMS got out of the shed, unarmed,

and indicated he wanted to surrender. Members of the Task Force took WILLIAMS into custody

in the middle of the back yard. Lafourche Parish Sheriff’s Office Lieutenant Josh Champagne

recovered a set of car keys from where WILLIAMS was taken into custody. Law enforcement

confirmed the set included the key fob and the car key that belonged to the white Ford Fusion that

WILLIAMS was in before the standoff. Law enforcement also recovered a pistol from behind the

water heater WILLIAMS used as a barricade, as well as WILLIAMS’s cell phone (LG, model

LM-Q720TS, IMEI 354788112821089) from the ground at the north-east corner of the property.

The cell phone was on the ground near where TFO Tao first encountered WILLIAMS.

                                                3
          Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 5 of 11




   9. The Ford Fusion was transported to the Lafourche Parish Sheriff’s Office, located at 1300

Lynn Street, Thibodaux, Louisiana, and placed in a secured location. On June 18, 2020, the

Honorable Judge Janis van Meerveld signed a federal search warrant authorizing law enforcement

to search the Ford Fusion. On June 19, 2020, your affiant and additional law enforcement

personnel searched the Ford Fusion and recovered several items of evidentiary value to include

body armor, WILLIAMS’s Missouri Driver’s License, and two clear plastic baggies containing

multicolored pills, suspected to be ecstasy/MDMA. The two bags weighed approximately 19.8

grams and 9.3 grams. One baggie was located in the front driver’s side door pocket and the second

bag was located in a black backpack that was sitting on the rear driver’s side seat. Also in the

same backpack, a small black scale was located and photographed.

   10. Following his arrest, WILLIAMS was transported to Kansas City, Missouri for

proceedings related to the alleged violation of his supervised release. Your affiant is aware that

prosecutors in the U.S. Attorney’s Office for the Eastern District of Louisiana were working with

their counterparts in the U.S. Attorney’s Office for the Western District of Missouri to work out a

plea deal that would encompass the conduct described above, as well as the conduct underlying

the alleged violations of WILLIAMS’s supervised release. It is your affiant’s understanding that

WILLIAMS and the government were unable to reach an agreement, which prompted your affiant

to seek the instant warrant in order to complete the investigation of the conduct in this District.

   11. Specifically, your affiant believes for the reasons discussed below that WILLIAMS likely

possessed the suspected ecstasy/MDMA with the intent to distribute it. This is significant to the

investigation because Congress has imposed enhanced penalties for individuals who possession

firearms in furtherance of drug trafficking crimes under Section 924(c) of Title 18 of the United

States Code. Your affiant seeks a warrant to search the cellular telephone recovered on the scene

                                                  4
          Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 6 of 11




of the standoff, which is now in ATF custody, for evidence that WILLIAMS possessed the

suspected ecstasy/MDMA with the intent to distribute it and therefore possessed the firearm in

furtherance of a drug trafficking crime.

   12. In my training and experience, approximately 29 grams of suspected ecstasy/MDMA is

more than a personal use amount and is consistent with distribution. Also, the small scale located

in the same backpack as one of the baggies of suspected narcotics is commonly used to weigh

personal amounts of narcotics at the time of sale to individuals. Further, I am aware that drug

dealers routinely carry firearms in order to protect themselves from theft of drugs or proceeds and

that WILLIAMS had a firearm. Based on these factors, it is believed that WILLIAMS was

engaging in narcotics trafficking, specifically the distribution of ecstasy/MDMA.

   13. In my training and experience, which has included extensive work on cases involving the

possession of firearms while distributing narcotics, it is common for drug distributors to use a cell

phone as a means for communication to talk to their suppliers, as well as to their purchasers.

Cellphones also regularly contain evidence indicating who was using the phone, which is relevant

to proving the items in the vehicle were associated with WILLIAMS, as believed. In my training

and experience, it is also common for individuals selling narcotics to take pictures of the product

to share with potential customers or to receive photos/videos of product from suppliers. These

photographs/videos may show co-conspirators, as well as illicit drugs and currency derived from

the sale of illicit drugs. This is particularly true with ecstasy/MDMA, which, as was the case here,

is often sold via pills that come in different sizes and color and with different markings. Suspects’

call logs often show calls arranging for the illicit receipt and delivery of controlled substances,

stored numbers identify suppliers of illicit narcotics, and text messages may concern conversations

along these lines as well. These features of WILLIAMS’ phone may contain similar evidence of

                                                 5
          Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 7 of 11




his drug distribution activities. For example, text messages could show a conversation with a seller

haggling over the drugs’ cost or arranging a location to meet for the exchange. Similarly,

WILLIAMS could have his source of drugs listed in his contacts as “dealer” or some similar name,

and recent calls with such a person could show a recent purchase.

   14. WILLIAMS is a convicted felon. On January 28, 2009, the District Court in the Western

District of Missouri convicted WILLIAMS of Bank Robbery in violation of 18 U.S.C. §§ 2113 (a)

and (d), and of Using a Firearm in Furtherance of a Crime of Violence in violation of 18 U.S.C. §

924(c)(1)(a). WILLIAMS was sentenced to a total of 121 months of imprisonment and was on

supervised release at the time of the incidents described herein.

   15. Based on the foregoing information, my training, and experience, I believe this affidavit

demonstrates probable cause for the issuance of a search warrant for the LG cell phone, model

LM-Q720TS, IMEI 354788112821089, currently located in ATF New Orleans Group I’s Evidence

Vault at 1 Galleria Blvd., Metairie, LA 70001 for violation of 21 U.S.C. § 841(a)(1), Possession

with the Intent to Distribute a Controlled Substance, as well as conspiracy to distribute.

                                                     Respectfully submitted,

                                                     s/ Matthew Lindberg
                                                     Matthew Lindberg
                                                     Special Agent
                                                     ATF


        Pursuant to Federal Rules of Criminal Procedure 4.1 and 41 (d)(3), the undersigned judicial
officer has on this date considered the information communicated by reliable electronic means in
considering whether a complaint, warrant, or summons will issue. In doing so, I have placed the
affiant under oath, and the affiant has confirmed that the signatures on the complaint, warrant, or
summons and affidavit are those of the affiant, that the document received by me is a correct and
complete copy of the document submitted by the affiant, and that the information contained in the




                                                 6
         Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 8 of 11




complaint, warrant, or summons and affidavit is true and correct to the best of the affiant’s
knowledge.


Sworn and subscribed before me
                February
     2nd day of ____________,
this ____
2021.



       _________________________________________
       HONORABLE KAREN WELLS ROBY
       CHIEF UNITED STATES MAGISTRATE JUDGE




                                             7
         Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 9 of 11




                                      ATTACHMENT A

                              DESCRIPTION OF PROPERTY


   1. The property to be searched is a LG cell phone, model LM-Q720TS, IMEI

354788112821089, currently located in ATF New Orleans Group I’s Evidence Vault at 1 Galleria

Blvd., Metairie, LA 70001

   2. This warrant authorizes the forensic examination of the device for the purpose of

identifying the electronically stored information described in Attachment B.
         Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 10 of 11




                                       ATTACHMENT B

       ITEMS TO BE SEARCHED FOR/SEIZED FROM TARGET CELL PHONE

1. All records and data on the device described in Attachment A that relate to violations of federal

   firearm laws (specifically possession of a firearm in furtherance of drug trafficking and/or felon

   in possession of a firearm) and federal narcotics laws (specifically possession with the intent

   to distribute ecstasy/MDMA and conspiracy to do the same):

           a.   Any subscriber information, contact information to include, names, addresses,

                telephone numbers, email addresses or other identifiers;

           b. Any call log information, including missed, incoming and outgoing calls and any

                information associated with those numbers;

           c. Any incoming or outgoing voicemail messages;

           d.   Any photographs, video, and audio files;

           e.   Any text messages, email messages, chats, multimedia messages, installed

                applications or other electronic communications, as such messages may be sent

                through applications such as Facebook Messenger or What’s App rather than

                traditional phone to phone text messaging; and

           f.   Any Global Positioning Satellite (GPS) entries, Internet Protocol Connections,

                Location entries to include Cell Tower and WiFi entries, as WILLIAMS’ location

                may provide relevant evidence of his drug trafficking activities.

   2. Evidence of user attribution showing who used or owned the subject phone at the time the

       things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

       saved usernames and passwords, documents, and browsing history.
     Case 2:21-mc-00201-DM Document 1 Filed 02/02/21 Page 11 of 11




3. As used above, the terms “records” and “information” include all of the foregoing items of

   evidence in whatever form and by whatever means they may have been created or stored,

   including any form of computer or electronic storage (such as flash memory or other media

   that can store data, including but not limited to micro SD cards) and any photographic form.
